COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ANNA RUILOBA,                                    §
                                                                 No. 08-17-00123-CR
                               Appellant,         §
                                                                   Appeal from the
 v.                                               §
                                                                  171st District Court
                                                  §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                               Appellee.                         (TC# 20140D02097)
                                                  §


                                            JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgments of conviction. We therefore affirm the judgments of conviction of the court below.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF NOVEMBER, 2019.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.